EXAMINER’S COMMENT
Claim 4 is rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario on 8/26/2021. The application has been amended as follows: Claims 6-10 and 31-34 are cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-3 and 6-34 are cancelled. Claims 1, 4-5 and 35 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 5/28/2021 are overcome.

Claim Interpretation
Regarding claim 1, the claim requires an aerosol generating apparatus having a controller that controls two electrically conductive patterns to operate simultaneously in alternate modes. A contingent limitation in a system claim restricts the broadest reasonable interpretation of the claim since structure Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04.

Allowable Subject Matter
Claims 1, 4-5 and 35 allowed. The following is an examiner’s statement of reasons for allowance:
Guo (US 2009/0039073) teaches an apparatus for precise control of the temperature during heating in which the temperature is determined based on a temperature of a resistive heating element (abstract). The resistive heating element is connected to both a temperature sensing circuit and a heating circuit [0025] and alternates between a temperature sensing mode [0032] and a heating mode when the temperature falls below a target temperature [0033]. However, Guo does not teach or suggest two heating elements operating in the different modes at simultaneously as required by the interpretation above.
Bellinger (US 2015/0359263) teaches an electronic vaporizer (abstract) having a controller that detects a user’s request for vapor and calculates the temperature of the heater element using its resistance [0036]. However, Bellinger does not teach or suggest measuring the temperature while the heating is not active and producing a resistance.
Blandino (US 2017/0119051) teaches an apparatus for heating smokable material [0001] having an interface having a recess ([0111], figure 4, reference numeral 101) with an opening into which an article is received ([0102], figure 4, reference numeral 102). The article is provided to a user in a pre-rolled cylindrical shape [0107]. The apparatus has three patterned coils ([0133], figure 8, reference numerals 50, 60, 70) that are heated by an electrical current sequentially under the direction of a controller [0140]. The apparatus has a separate temperature sensor for measuring temperature [0126] to control the heating temperature of the device [0128]. However, Blandino does not teach or suggest the coils measuring temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747